Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
Applicant’s election without traverse of gene analysis, ATG2B and SEQ ID No. 2 in the reply filed on 12/02/2019 is acknowledged.  It is noted based upon the search, the examiner moved to the GSKIP gene.
Claims 16, 19-29 are pending.  Claims 1-15  and 17-18 have been cancelled.
Claim 22 is withdrawn as being drawn to a nonelected invention.  
The following rejections are newly applied.
This action for claims 16, 19-21 and 23-29 is nonfinal.  
Withdrawn Rejections
	The 35 USC 112d is withdrawn based upon the cancellation of claim 18.  The 35 USC 112 New Matter is withdrawn based upon amendments to the claims. 
Claim Objections
Claim 27 is objected to because of the following informalities:  the claim separates the components with dashes.  It is noted that the claim should be rewritten to remove the dashes so that it comprises a complete sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, 19-21 and 23-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-21 are indefinite as it requires particular regions of genes.  It is unclear how two different regions of both genes would be encompassed by a 20 mer (e.g. the region encompassed by claim 16).  Further it is not clear how claim 21 using expression of mRNA transcripts to detect copy numbers of the genomic region of claim 16.  
Claim 27 is indefinite as it is not clear how one uses the antibodies to detect copy number (a nucleic acid genomic region). 
Claims 25-26 are indefinite over the phrase “delaying the worsening”.  It is not clear what symptoms of MPN would be encompassed by “delaying the worsening”.  It is not clear if the claims intends the delay of a stage or symptoms.  Therefore the metes and bounds are unclear.  
Claim 29 and 23 are indefinite as it is not clear what would be encompassed by a genomic region that is juxtaposition of 2 fragments each having at least 20 consecutive nucleotides of SEQ ID NO 1.  In particular it is not clear if the claims intends that the detection is any fragments of SEQ ID No 1, fragments that comprise a region of SEQ ID No. 1 and other components, or merely 40 nucleotides of SEQ ID No. 1.  In particular the claim would read on all these different structures and it is not clear which of these structures the claims are attempting to encompass.  
Claims 16, 19-21 and 23-24, 27-29 are indefinite over step b of claim 16,  in particular it is not clear if one has to detect at least 2 copy number or if the claims are encompassed by the breadth of detecting at least 2 if present.  The issue is the language of step b “detecting at least two copy numbers…are present in said biological sample”.  It appears that there is already a determination that the copy numbers are present.  It is suggested that the claims be amended to modify the language to require “analyzing the copy number…to detect at least 2 copy numbers….are present” in order to overcome the issues. 

Claim Rejections - 35 USC § 112 Written Description
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim is drawn to administration to any patient to delay the worsening of MPN comprising administration of antisense nucleic acid inhibiting the expression of ATG2B gene of SEQ ID No. 2 or GSKIP gene of SEQ ID No. 3.  The specification teaches specific structures that are administered for treatment in cell cultures (p. 26-27).  This structure, however, does not provide written support for the critical structure of any anti sense nucleic acid structure and the functionality of delaying the worsening in any sample.  Although the skilled artisan would be able to design antisense fragments from ATG2B, the skilled artisan would not be able to determine based upon the description in the structure of the species which of these could delay the worsening.  Therefore the specification has not provided reasonable guidance that the applicant had possession of any antinucleic acid fragment designed from ATG2B and delay the worsening.  
Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /KATHERINE D SALMON/  Primary Examiner, Art Unit 1634